Citation Nr: 1620121	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  07-32 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating even higher than 60 percent for rheumatoid arthritis (formerly polyarthralgia and polyarthritis (without degenerative changes)).

2.  Entitlement to an effective date earlier than April 17, 2006, for the 60 percent rating for the rheumatoid arthritis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Andrew Wener, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1964 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) confirming and continuing a 0 percent (so noncompensable) rating for what was then characterized as polyarthralgia, which, when it was first determined service connected, was characterized instead as polyarthritis.

In October 2011, the Board remanded the claim for further development, including obtaining additional medical evidence such as treatment records and records from the Social Security Administration (SSA), also supplemental comment to a June 2007 VA medical opinion.  

The Board remanded the claim again in February 2013 - this time, however, to provide the Veteran an opportunity to testify in support of his claim at a hearing before the Board, as he had requested on an October 2012 VA Form 9.  But he canceled the first scheduled hearing due to health issues and did not appear for the rescheduled hearing.  He did not provide good-cause explanation for his absence at the rescheduled hearing or request to again reschedule the hearing.  Accordingly, the Board deemed his hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2015) (providing that failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

In May 2014 the Board again remanded the claim for still further development, including obtaining still outstanding VA treatment records and for still more medical comment.


In an October 2015 decision since issued, on remand, the rating for the disability at issue - rheumatoid arthritis [formerly polyarthralgia and polyarthritis] - was increased to 60 percent retroactively effective as of April 17, 2006, the date of receipt of the claim for a higher rating for this disability.  The Veteran has continued to appeal for an even greater rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (where less than the maximum possible rating is assigned, the claim remains in dispute unless the Veteran expressly indicates he is satisfied or content with the new rating).

That October 2015 rating decision also deferred consideration of a derivative claim for a TDIU pending receipt of a completed TDIU application, VA Form 21-8940, which was sent to the Veteran in November 2015.  The Board had determined that this additional claim had been reasonably raised by the record and was part and parcel of the claim for an increase in the rating for the rheumatoid arthritis.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board had assumed jurisdiction over this derivative TDIU claim.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2011).

Regrettably, however, this derivative TDIU claim requires further development before being decided on appeal, so the Board is REMANDING this derivative claim to the Agency of Original Jurisdiction (AOJ).  The Board also is REMANDING the claim for an effective date earlier than April 17, 2006, for the higher 60 percent rating for the rheumatoid arthritis, but instead going ahead and deciding the remaining claim for an even greater rating for this service-connected disability.

This appeal of these claims has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


Additional claims of entitlement to dependency compensation, aid and attendance, a dental disorder secondary to medication taken for service-connected disability, and arthritis of the shoulders have been raised by the record in a December 2015 statement from the Veteran, but have not been initially adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these other claims, so is referring them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  The Veteran's rheumatoid arthritis does not involve constitutional manifestations associated with active joint involvement causing total incapacitation.

2.  The disability picture presented by the Veteran's rheumatoid arthritis is not so exceptional or unusual as to render impractical the application of regular schedular standards.


CONCLUSION OF LAW

The criteria are not met for an even higher rating for the rheumatoid arthritis, that is, for a rating exceeding 60 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.71a, Diagnostic Code (Code) 5002 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Standard of Review

In deciding this claim, the Board has reviewed all of the evidence in the file and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a Statement of the Case (SOC) or Supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of the notice because the intended purpose of the notice is still preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In claims for increased ratings for disabilities that already have been determined service connected in years past, the Court has held that in order to satisfy the first notice element VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when VCAA notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-107.  And VA is not required to apprise him of alternative diagnostic codes or daily-life evidence, only instead provide what amounts to "generic" notice.

Here, prior to the September 2006 rating decision at issue, so in the preferred sequence, a July 2006 letter satisfied all notice requirements of the VCAA.  The Veteran was informed of how VA generally evaluates service-connected disabilities, provided examples of the types of evidence he could submit in support of his claim, and notified him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf.  Accordingly, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores, 24 Vet. App. at 97-103; Quartuccio, 16 Vet. App. 183.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as concerning evaluation he has received since service from VA and privately, as well as providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, to this end, the Veteran's STRs and post-service VA medical records have been obtained and associated with the file for consideration, as have his SSA records.  He has not identified any outstanding records that he wants VA to obtain or that he believes are relevant to his claim in terms of showing his entitlement to an even greater level of compensation (meaning beyond the 60 percent he has received during the pendency of this appeal).  In remanding this claim in years past, partly to obtaining outstanding records of his evaluation and treatment, there was compliance, certainly the acceptable substantial compliance, with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327; McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  And where the evidence of record does not reflect the current state of the claimant's disability and this is relevant to the claim, a new VA examination must be conducted.  See 38 C.F.R. §3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate, else, notify the Veteran why one cannot or will not be provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Here, VA examinations were performed in August 2006 (bones), June 2007 (infectious, immune and nutritional disabilities), July 2007 (joints), and November 2014 (non-degenerative arthritis).  Medical opinions were obtained in October 2011 and July 2012, including on remand.  The examinations and opinions, especially when considered in combination, are adequate for rating purposes, as the examiners reviewed the record for the history of the Veteran's disability, examined him personally, and described his disability in sufficient detail to enable the Board to make a fully-informed decision regarding its severity in relation to the applicable rating criteria.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the examination reports, and the Veteran has not specifically challenged their adequacy or thoroughness, or the competence of the examiners.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-91.

The Veteran equally has not alleged, and there is no evidence suggesting, that there has been a material change in the severity of his rheumatoid arthritis since he was last examined in November 2014.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded - especially here, yet again - solely because of the mere passage of time since an otherwise adequate VA examination was performed.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.


Accordingly, VA's duties to notify and assist under the VCAA have been satisfied.  The Veteran has had ample opportunity to participate effectively in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . must be considered prejudicial")).  Any defect in the notice or assistance provided will not affect the outcome of the claim or compromise the "essential fairness of the adjudication," and no such defect has been shown.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  To the contrary, he has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, any error in the notice or assistance provided was harmless, again, meaning non prejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show the error was harmless by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) and 38 C.F.R. § 20.1102.  The Board consequently may proceed with appellate review of the claim.

III.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.


Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But in assessing the present level of disability, VA must determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged" rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2008) (extending this practice even to established ratings).  This change in rating, over time, compensates the Veteran for this varying degree of severity of his disability.  According to 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), the relevant temporal focus is on the state of the disability from the year immediately preceding the filing of the increased-rating claim.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment owing to a mental disorder).

The Veteran's original working diagnosis was rheumatoid arthritis (in service in September 1967).  In May 1968 his disability was diagnosed as polyarthritis and evaluated under 38 C.F.R. § 4.71a, Code 5099.  VA regulation also provides that, when a disability not specifically provided for in the Rating Schedule is encountered it will be rated under a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The use of a "99" Code number indicates that the condition is not one specifically listed.  38 C.F.R. §§ 4.20, 4.27.  In March 2006 the Veteran's disability was diagnosed as polyarthralgia and rated as such under 38 C.F.R. § 4.71a, Code 5099-5009.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Code 5009 concerns arthritis, other types (specify).  With the types of arthritis, diagnostic codes 5004 through 5009, rate the disability as rheumatoid arthritis.

At the conclusion of the most recent examination in November 2014, the diagnosis again was rheumatoid arthritis, which is rated under 38 C.F.R. § 4.71a, Code 5002.  
According to this code, rheumatoid (atrophic) arthritis will be rated either as an active process or on the basis of chronic residuals, and the higher rating will be assigned.  Ratings for rheumatoid arthritis as an active process will not be combined with the residual ratings for limitation of motion or ankylosis.  For rheumatoid arthritis as an active process, a rating of 100 percent is assignable with constitutional manifestations associated with active joint involvement, fully incapacitating.  A 60 percent disability rating is warranted for symptoms less than the criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times per year or a lesser number over prolonged periods. 38 C.F.R. § 4.71a, Code 5002.

Regarding the chronic residuals of rheumatoid arthritis, the residuals such as limitation of motion or ankylosis, favorable or unfavorable, are to be rated under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of the motion of a specific joint or joints involved is noncompensable (meaning 0 percent) under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Code 5003.  

Code 5002 specifically notes that the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  Under 38 C.F.R. § 4.71a, Code 5002, the rating provider is to assign the higher possible evaluation. 

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

IV.  Factual Background and Analysis

Historically, a service Medical Board Report shows the Veteran received medical care for fever, chills, and increasing multiple-joint pains in May 1967.  He had a fever of 103 degrees and inflammation of his joints, including in his knees, ankle, wrists, neck, and fingers.  He underwent a battery of diagnostic testing for further clinical evaluation and work up.  According to his medical record, a rheumatoid arthritis slide test was positive on one occasion and the results of a sedimentation test were elevated.  Eventually his symptoms subsided with treatment.  The Medical Board's diagnosis was "rheumatoid arthritis, suspected early."  Follow-up Medical Boards in September 1967 and May 1968 determined there had been no recurrence of his initial symptoms.  

The Veteran underwent a VA examination in June 1971, so about 3 years later.  But besides a bone spur on the plantar surface of his right calcaneus, the X-rays of his chest, cervical spine, right shoulder, lower forearms, wrists and hands were entirely negative.


VA outpatient records, early 2006, show the Veteran reported a resumption of his symptoms.  He has been receiving ongoing treatment from the VA rheumatology clinic for a disorder that has been described as of unclear etiology.  A March 2006 VA outpatient record shows he complained of fever with pain, as well as swelling in multiple joints.  In reporting his relevant medical history, he indicated that his current symptoms are similar to those he experienced during service.  He also reported that he was then currently receiving private treatment from a Dr. J. A. for diagnosed lupus disease.  However, after administering further diagnostic and laboratory testing, the VA examiners ruled out lupus disease.  The diagnostic assessment was periodic fever syndrome, although it also was pointed out that his symptoms could be suggestive as well of Adult Still's disease, granulomatosus hepatitis, or occult Crohn's disease.  He continued receiving follow-up treatment in the VA rheumatology clinic for these symptoms, which eventually were determined to be the result of polyarthralgia.

On August 2006 VA examination, the Veteran reported he had pain of the wrists, ankles, knees, hands, feet and cervical spine.  His ankles prevented him from ambulating some mornings.  He complained of general body weakness.  He noted decreased range of motion from joint pain.  His ability to hold objects was inhibited.  He reported having daily flare-ups, and weakness of the hands and feet of moderate intensity.  On physical examination range of motion of the cervical spine was 30 degrees of forward flexion.  He could not hyperextend his neck; he could only get to 0 degree.  Rotation bilaterally was to 30 degrees; lateral flexion was to 20 degrees.  Dorsiflexion of the wrist was to 30 degrees; palmar flexion was to 30 degrees.  He had about 10 degrees of radial and ulnar side deviation.  Range of motion at his MP [metacarpal phalangeal] joint was to 80 degrees; his PIP [proximal interphalangeal (joint)]was to 90 degrees and his DIP [distal interphalangeal] was 30 degrees of motion.  He could fully extend due to flexion on his thumb.  His MP could not fully extend actively; but passive range of motion was 0 degree to 80 degrees and his active was 60 degrees to 80 degrees.  There was no gap between thumb and fingers and fingers and palm crease of the right and left hands.  His IP [interphalangeal] joint was full at 0 degree to 40 degrees.  His thumb MP was 60 degrees to 80 degrees actively 0 degrees to 80 degrees passively and IP was 0 degree to 40 degrees.  He had tenderness of his hand but no obvious significant swelling.  

Range of motion of his right knee was 10 degrees to 100 degrees.  He had no varus or valgus instability.  On the left he had 15 degrees to 110 degrees.  

His ankle was 15 degrees of dorsiflexion on the left and 30 degrees of plantar flexion.  The right ankle was 15 degrees to 30 degrees with deep tenderness to palpation but no significant effusion.   The toes had MP range of motion to 0 degree; his 2nd through 5th was 0 degree; PIP was to 70 degrees with his IP joint 0 degree to about approximately 50 degrees, bilaterally.  His great toe was negative 30 degrees to about 70 degrees of flexion at his MP joint bilaterally.  Range of motion of the neck, ankle, bilateral foot, hand, knee, and wrist showed no decrease in active range of motion in degrees after repetitive use.  There was no edema or weakness of the feet.  There was no evidence of instability.  There was negative anterior drawer and no abnormal weight bearing.  He had no incapacitating episodes for any of the reported disabilities.  Radiological studies revealed degenerative arthritis of the knees, hands, and cervical spine.  The diagnosis was lupus arthritis.  

On June 2007 VA infectious, immune and nutritional disabilities examination, the Veteran reported that his symptoms recur about every 2 years.  Both shoulders were painful in the anterior and superior aspects.  The pain extended into his neck causing reduced rotation.  He also described pain in his elbows for the past year, which occurred on average of 10 to 12 times per year.  He related having swelling, pain, and reduced motion.  Such episodes reportedly last 1 to 4 days and involvement was usually symmetrical.  His wrists were "OK".  He reported pain in his MCP [metacarpophalangeal] joints daily with frequent swelling occurring approximately every other day.  He also related having pain in his IP and DIP joints of his right thumb and distal left thumb.  He had stiffness and pain in his right fingers in addition to the 2nd and 5th fingers, left hand.  Milder symptoms were present in the left 3rd and 4th digits.  He had hip pain that occurred 2 to 3 times per year.  There was a "pointer" area of pain in his right hip.  The left hip was not involved.  Both knees were troublesome; and they would swell about 15 days per month and last between 3 to 4 days per episode.  His ankles were painful but less troublesome than the knees.  He had bilateral foot pain on the bottom of his feet and MTP [metatarsophalangeal] region.  When his foot and ankle pain are active simultaneously he was mostly bed or chair bound.  These episodes last 1 to 2 days and occur 2 to 3 times per month.  Temporomandibular joint pain occurs infrequently perhaps twice a year. 

On July 2007 VA joints examination, forward flexion of the cervical spine was to 20 degrees, he could bend left and right to 15 degrees.  He was able to rotate his cervical spine 40 degrees left and right.  Regarding the muscular strength of the upper extremity there were no neurologic deficits.  He had intact strength of his grip, wrist flexors and extensors, elbow flexors and extensors as well as his deltoid musculature.  There was no atrophy of any muscle unit.  

Regarding his left shoulder, he was able to abduct to 90 degrees, forward flexion was to 80 degrees, 70 degrees of external rotation, and 25 degrees of internal rotation, equal actively and passively, and it did not change with repetitive testing.  He had some moderate discomfort.  On the right, he had 90 degrees of abduction, 70 degrees of forward flexion, 70 degrees of external rotation and 30 degrees of internal rotation, which did not change with repetitive testing.  He had positive impingement signs with basically pain throughout the range of motion with both of his shoulders.  There was no instability noted.  

Range of motion of the elbows was 10 degrees to 130 degrees.  There was equal range of motion active and passive that did not change with repetitive testing on either side.  Range of motion of the wrist was 50 degrees of extension, and 60 degrees of flexion with intact strength on the left and right; these ranges of motion were equal actively and passively and did not change with repetitive testing.  

There was moderate discomfort of the hand.  He had full motion of the long and ring finger.  These were opposed to the mid palmar crease.  The index and small fingers on the left and right lacked 2 centimeters from contacting the proximal palmar crease.  The thumb lacked 2 centimeters from contacting the base of the small finger.  Range of motion of the index MCP was 90 degrees.  The PIP was 80 degrees; the DIP was 60 degrees.  The small finger likewise was 90 degrees of the MCP, 80 degrees of the PIP, 60 degrees of the DIP on the left and right.  At the thumb he has 80 degrees at the MCP joint and 90 degrees at the IP joint on the left and right.  All these ranges of motion were equal actively and passively and did not change with repetitive testing.  There was no effusion on the upper extremities.  

Range of motion of the knees was 10 degrees to 120 degrees.  The knees were stable to varus and valgus stress.  He had mild pain on the medial joint line.  He lacked 10 degrees of extension.  He had 5/5 strength to both knees, flexion and extension.

Feet and ankles range of motion on the left was 45 degrees plantar flexion, 0 degrees dorsiflexion, inversion was 40 degrees, and eversion was 5 degrees.  There were no callosities or abnormal weight bearing patterns on the shoes or the feet.  Also, on the left there was normal hind foot alignment at 8 degrees of valgus, standing was noted.  He had excellent strength 5/5 to plantar flexion and dorsiflexion of the foot.  

The diagnoses were polyarthralgia, left elbow destructive arthritis moderate with preserved joint space interval, early arthritis mild of the left and right wrists, "C1 Atlanta" axial arthritis without signs of instability, mild cervical spondylosis diffused, great toe arthritis of the right foot, and limited range of motion of the knees with 10 degree loss of extension.  

On November 2014 VA non-degenerative arthritis examination, the Veteran reported that his arthritis had progressed and he was being followed in the Rheumatology Clinic at the Memphis, Tennessee, VA Medical Center (VAMC).  He was being treated for active disease.  He complained of pain of the bilateral shoulder, left knee, left ankle, bilateral wrist and bilateral hand/fingers.  He stated he has pain every day, along with swelling of the hands.  He noted that he had been diagnosed with lupus and rheumatoid arthritis.  However, recently all the serology had been negative for rheumatoid and systemic lupus erythematosus (SLE).  The Veteran requires continuous use of medication for his arthritis disability.  He had not experienced any weight loss due to the arthritis disability; nor does he have anemia due to the arthritis disability.  He had joint pain attributable to his arthritis disability; the affected joints were bilateral shoulder, left knee, left ankle, bilateral wrist, bilateral hand/fingers.  He complained of pain on active and passive movement of the shoulders, wrists, hands, left knee and ankle and he had swelling in the knuckles and ankles.  Range of motion of the right shoulder was flexion to 120 degrees, extension to 30 degrees, abduction, to 120 degrees, external rotation to 60 degrees and internal rotation to 60 degrees.  Range of motion of the left shoulder was flexion to 60 degrees, extension to 30 degrees, abduction, to 75 degrees, external rotation to 45 degrees and internal rotation to 45 degrees.  Range of motion of bilateral elbow was 15 degrees extension lag, flexion was normal for each.  There was full flexion of bilateral hand.  He had poor grip of both hands secondary to deformities.  Left knee extension was to 20 degrees, flexion was to 110 degrees.  Left ankle dorsiflexion was to 15 degrees and plantar flexion was to 30 degrees.  He has deformities of the fingers, deformities in all PIPs, more pronounced on the left 5th PIPs, and thumbs at MPs have flexion deformities.  He has bilateral flexion deformities about the elbows, and left knee flexion deformity.

The Veteran described having 4 or more exacerbations per year, which were non-incapacitating, and consisting of severe pain in joints which renders him confined to the bed for 2 days.  His arthritis was not demonstrative of constitutional manifestations associated with active joint involvement, which are totally incapacitating.  His arthritis was also not manifested by weight loss and anemia productive of severe impairment of health.  His arthritis is manifested by severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  His arthritis is also manifested by symptoms combinations productive of definite impairment of health objectively supported by examination findings.  He uses a cane occasionally.  There is no functional impairment of an extremity such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  X-rays of the shoulders, knee, hands and cervical spine shows osteoarthritis.  The diagnosis was rheumatoid arthritis (initially diagnosed in 1967).  The examiner noted the Veteran has seronegative rheumatoid arthritis, active, significantly impacting his ability to perform activities of daily living.  The examiner noted that the Veteran has not worked for years because of the arthritis.  He has difficulty performing household work.  The examiner opined that it is unlikely that the rheumatoid arthritis condition is a continuation of previously diagnosed condition of rheumatoid arthritis in service; and, it is unlikely that the osteoarthritis of hand, knee and back are related to the previously diagnosed arthritis in service.

Pursuant to the May 2014 Board remand, VAMC Memphis, Tennessee, treatment reports dated from February 2006 to June 2015 have been associated with the Veteran's record.  These records show he continued to receive follow-up treatment from the VA rheumatology clinic for his arthritis disability.  It appears, however, that the level of severity of his service-connected disability is essentially no worse than when his claim was received in April 2006.  

On review, the medical evidence does not show that the Veteran's rheumatoid arthritis involves constitutional manifestations associated with active joint involvement causing total incapacitation to warrant the next higher (100 percent) rating under Code 5002.  The evidence does show his rheumatoid arthritis is manifested by severely incapacitating exacerbations occurring 4 or more times a year, which more nearly approximates the 60 percent rating currently assigned.  38 C.F.R. §§ 4.3, 4.7.  As such, the Board must find that the criteria for a schedular evaluation exceeding 60 percent for rheumatoid arthritis as an active process are not met and entitlement to an increased rating in excess of 60 percent is not established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Code 5002. 

The Board notes that, with reference to the Veteran's claim for an increased rating for rheumatoid arthritis (formerly rated as polyarthralgia and polyarthritis) under Code 5002, not only should rheumatoid arthritis be rated as an active process, but chronic residuals of rheumatoid arthritis, such as limitation of motion, should be rated under the appropriate diagnostic codes for the specific joints involved. 

The record reveals that VA examiners in August 2006, July 2007 and November 2014 who examined the Veteran reported the ranges of motion for the cervical spine, wrists, hands/fingers, ankles, knees, shoulders, elbows, and feet.  The November 2014 VA examiner reported that same month that X-rays showed osteoarthritis of the shoulders, knee, hands and cervical spine. 

The Board sees that the VA examiners in August 2006, July 2007 and November 2014 did not report significant limitation of motion of any joint.  Suffice to say that the reported limitation of various joints under Codes 5237 (cervical spine), 5215 (wrists), 5230 (hands/fingers), 5271 (ankles), 5260/5261 (knees), 5201 (shoulders), 5206/5207 (elbows), and 5284 (feet) does not, with use of VA's combined rating table, (38 C.F.R. § 4.25), result in an evaluation higher than the existing 60 percent and, therefore, the currently-assigned 60 percent rating for rheumatoid arthritis as an active process is the greater evaluation. 

V.  Extra-schedular Consideration

The Board has considered, as well, whether the Veteran's claim should be referred for an extra-schedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are mere averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id..  In exceptional situations, however, where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  

In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extra-schedular consideration is not warranted though in this particular instance.  The Veteran's rheumatoid arthritis is not manifested by any symptoms or consequent functional impairment, as discussed above, not contemplated by the Rating Schedule.  As notable examples, the limitation of motion and joint pain he experiences owing to the rheumatoid arthritis are addressed by the rating criteria in 38 C.F.R. § 4.71a, Code 5002.  Accordingly, a comparison of this disability and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.

In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely, whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, he has not been hospitalized for his rheumatoid arthritis during the pendency of this claim, certainly not frequently.  

Rather, his evaluation and treatment of this disease has been entirely on an outpatient basis.  As to employment, evidence of record shows he was awarded SSA disability benefits for systemic connective tissue disease (primary diagnosis) and recurrent pulmonary infections (secondary diagnosis).  The November 2014 VA examination report indicated he had not worked for years because of the arthritis, so because of his service-connected disability.  He has a pending TDIU claim, however, which if eventually granted will acknowledge as much and compensate him to the extent he is unemployable because of this service-connected disability.  The 60 percent rating assigned for this service-connected disability contemplates a significant level of occupational impairment.  See 38 C.F.R. § 4.1 (indicating that, generally, the degrees of disabilities specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability).  Therefore, a referral for an evaluation on an extraschedular basis is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A rating higher than 60 percent for the rheumatoid arthritis is denied. 


REMAND

As already alluded to, in the October 2015 rating decision the RO/AMC increased the rating for the rheumatoid arthritis to 60 percent retroactively effective as of April 17, 2006, the date of receipt of the claim for a higher rating for this service-connected disability.  But there also is a derivative TDIU claim since the Veteran alleges he is unemployable because of this service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This TDIU claim is part and parcel of his claim for a higher (i.e., increased) rating for his rheumatoid arthritis, 

not instead a separate and distinct claim.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011) (determining the Board had failed to apply 38 C.F.R § 3.156(b)  when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD)).  While the claim for TDIU is part of the increased-rating claim currently on appeal, the AOJ has not explicitly adjudicated the TDIU claim.  Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the RO/AMC must adjudicate this issue of derivative entitlement to a TDIU in the first instance to avoid prejudicing the Veteran.  See, e.g., Bernard v. Brown, Vet. App. 384, 394 (1993) (if the Board intends to address an issue that has not been addressed by the RO as the AOJ, the Board must consider whether the Veteran resultantly will be prejudiced). 

Before adjudicating this derivative claim, the AOJ must send the Veteran a letter complying with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, regarding his purported entitlement to a TDIU.  And after giving him opportunity to supplement the record with supporting evidence, this claim should then be adjudicated.

Consider also that, in response to the October 2015 rating decision awarding the higher 60 percent rating for the Veteran's rheumatoid arthritis retroactively effective as of April 17, 2006, he filed a timely Notice of Disagreement (NOD) in November 2015 with that effective date.  When an NOD has been filed with regards to an issue, but an SOC has not been furnished regarding that issue, as in this case, the appropriate disposition is to remand, rather than merely refer, the claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).


Accordingly, these claims are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran a letter satisfying the statutory and regulatory duty to notify provisions with respect to his claim of entitlement to a TDIU.  If not already received, this notice letter must also include a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he complete and return it for processing.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken above, adjudicate the derivative TDIU claim.  If this benefit is denied, send the Veteran and his attorney an SSOC concerning this derivative claim and give them opportunity to respond to it before returning this claim to the Board for further appellate consideration.

3.  Also provide the Veteran an SOC concerning the issue of whether he is entitled to an effective date earlier than April 17, 2006, for the award of the higher 60 percent rating for his rheumatoid arthritis.  Also reiterate that he must file a timely and adequate Substantive Appeal (VA Form 9 or equivalent statement), in response to this SOC, to complete the steps necessary to perfect his appeal of this additional claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b), etc.  Only if he does should this claim also be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


